Citation Nr: 0911770	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-07 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, to include post traumatic stress disorder (PTSD) 
and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to 
February 1971.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in February 2006 and May 2008 for further development.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  The Veteran testified at a Board vidoeconference 
hearing in December 2005.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran does not suffer from PTSD. 

2.  The Veteran's generalized anxiety disorder is causally 
related to his active duty service.


CONCLUSION OF LAW

Generalized anxiety disorder was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for acquired psychiatric disability, to 
include post traumatic stress disorder (PTSD) and generalized 
anxiety disorder.  In support of his claim, the Veteran 
submitted a letter written by a friend in November 1983 
noting that after service the Veteran had become very nervous 
and jumpy, and drank to the point that he got destructive.  
He also submitted a letter from his mother stating that post 
service, he became very nervous, depressed and irritable.   

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board acknowledges that in a March 1968 
report of medical history, the Veteran checked the 
appropriate boxes to indicate that he had a past/current 
medical history of frequent trouble sleeping, depression or 
excessive worry, and nervous trouble of any sort.  The Board 
notes that the laws regarding pre service existence of 
disabilities are not for application here.  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment.  38 
U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  History of preservice existence 
of conditions at the time of examination does not constitute 
a notation of such conditions but will be considered together 
with all other material evidence.  38 C.F.R. § 3.304(b)(1).  
Only such conditions are recorded in examination reports are 
to be considered as noted.  38 C.F.R. § 3.304(b).  
Significantly, on a March 1968 report of medical examination, 
clinical evaluation of the Veteran's psychiatric condition 
was normal.  Thus, the Veteran is entitled to the presumption 
of soundness. 

On an October 1970 service treatment record, it was noted 
that the Veteran complained of being nervous.  On separation 
examination in January 1971, clinical evaluation of the 
Veteran's psychiatric condition was normal, and the Veteran 
declared that he was in good health.

Private clinical records dated in December 1972 reveals the 
Veteran was taken in for treatment after going hysterical 
when a girlfriend informed him she was leaving him.  He hit 
himself on a wall.  The Veteran opined that his problem 
stemmed from getting involved with married women.  He 
reported that his nervousness commenced when he separated 
from service.  He indicated that he did not inform the Army 
at the time of his discharge that he was nervous because he 
was afraid of being kept in.  Mental status evaluation 
revealed that the Veteran related passively and blandly.  It 
was observed that the Veteran did not seem depressed and that 
stream of thought was coherent.  It was noted that the 
Veteran did not have suicidal or homicidal ideation.  

Private medical records dated in 1972 and 1973 show continued 
treatment, including by valium. 

Private clinical record dated sometime in 1983 includes the 
diagnosis of acute anxiety reaction due to wife's illness.

In December 1983, the Veteran submitted a claim of 
entitlement to service connection for PTSD.  He reported that 
he was stationed near the demilitarized zone (DMZ) in Korea 
and, although he did not have any contact with the North 
Koreans, he was under constant stress because of alerts and 
propaganda broadcasts. He reported that he was normal until 
he got to Korea and then started feeling nervous, irritable 
and started drinking.

In March 1984 VA clinical records, the Veteran reported he 
was very nervous and scared while in Korea.  A separate VA 
clinical record dated in March 1984 includes the diagnostic 
impression of alcoholism by history and inadequate 
personality disorder.  In April 1984, he reported that he was 
very nervous while in Korea.  He reported he did not inform 
the military of his nervousness at the time of discharge 
because he was afraid he would be kept in the service.

In April 1984, the Veteran was seen at a VA facility with 
complaints of feeling anxious and worried most of the time. 
He reported that he started drinking while stationed in Korea 
as he was constantly worried about enemy attacks.  He 
underwent many drills and constantly worried if they were 
drills or real attacks. He reported he felt as if he was 
involved in combat during the drills and alerts.  He reported 
he was seen one time during active duty for nervousness but 
was only given aspirin and told to return in the morning.

Numerous VA outpatient treatment records dated in the 2000's 
evidence complaints of and treatments for mental health 
problems primarily generalized anxiety disorder, depressive 
disorder not otherwise specified and depression.

In November 2002, it was noted that the Veteran served on the 
DMZ for one year. His current complaint was insomnia along 
with vague complaints of anxiety and depression.  A separate 
record dated the same month includes the notation that the 
examiner was unable to find any medical records which 
indicate a past diagnosis of PTSD.  The Veteran reported that 
this was diagnosed many years prior.

A January 2003 clinical record includes the notation that the 
Veteran did not mention any PTSD or associated symptoms.

In October 2003, Juan M. Taveras, M.D., F.A.C.C. reported 
that he had been treating the Veteran for PTSD.  A January 
2004 private treatment record from Dr. Taveras indicates that 
the Veteran had a history of panic attacks that initially 
began while he was in the service in Korea.  

The Veteran testified before the undersigned in December 2005 
that he was stationed near the DMZ in Korea and was 
authorized to receive hostile fire pay.  He reported that he 
was stressed by the alerts that were called while he was 
there.  He was subjected to North Korean propaganda 
broadcasts.  He reported that he was afraid for his life and 
continued to experience these feelings during service.  He 
testified that he sought treatment in October for panic 
attacks.  He reported that he tried to commit suicide in 1972 
and was prescribed valium.  He indicated that he was treated 
for two years at that time.  He still experienced panic 
attacks, anxiety, nervousness and stress. 

When the Veteran was afforded a VA examination in February 
2007, the diagnosis was generalized anxiety disorder.  The 
Veteran provided a past medical history; and present medical, 
occupational, and social history.  After examining the 
Veteran and review of the claims file, the VA examiner opined 
in a June 2007 addendum that generalized anxiety disorder is 
"a[t] least as likely due to the Veteran's experiences in 
the DMZ in Korea."  

The Veteran was afforded another VA examination with the same 
VA examiner in July 2007.  Medical history and psychosocial 
adjustment since the last examination were elicited form the 
Veteran.  The Veteran underwent a mental status examination.  
The VA examiner diagnosed generalized anxiety disorder, but 
this time noted that he could not find a rational explanation 
for the Veteran's generalized anxiety disorder and his 
participation in service.    

With two conflicting opinions provided by the same VA 
examiner, the Board remanded the claim in May 2008 for 
additional development.

The Veteran's claims file was provided to another VA examiner 
for a medical opinion in June 2008.  The VA examiner reviewed 
the claims file and examined the Veteran.  The VA examiner 
also interviewed the Veteran regarding past medical history; 
present medical, occupational, and social history over the 
past year; and subjective complaints.  The VA examiner 
diagnosed generalized anxiety disorder.  The VA examiner 
opined that symptoms of generalized anxiety disorder are most 
likely causally related to his military service given that 
the Veteran reported having them in service and since then.

The Board is presented with an evidentiary record which is 
certainly not compelling.  It does appear clear that the 
Veteran does not suffer from PTSD.  However, he does clearly 
suffer from generalized anxiety.  There was one documented 
episode of nervousness during service, but at the time of 
discharge examination a trained military examiner evaluated 
the Veteran's psychiatric status as clinically normal.  
Nevertheless, within the first two years after discharge the 
Veteran began treatment for mental health issues.  The 
Veteran's statements and testimony, as well as certain lay 
statements, are to the effect that the Veteran experienced 
psychiatric symptoms shortly after service.  The Board notes 
that valium was prescribed in the early 1970's.  The record 
also includes records in the 1980's showing continuing mental 
health treatment.  The medical opinions of record are 
certainly not clear and do not appear to be fully supported 
by a detailed rationale.  At least two opinions, however, 
favor a finding of a nexus to service.  The record to some 
extent suggests a continuity of pertinent symptomatology over 
the years, although there are some gaps in time in terms of 
documentation.  

After reviewing the several volumes of  evidence in this 
case, the Board does not believe further development would 
serve any useful purpose.  The conclusion to be drawn is that 
this is a case where the positive evidence appears to be in a 
state of equipoise with the negative evidence.  In such a 
case, the benefit of the doubt goes to the Veteran.  
38 U.S.C.A. § 5107(b).  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. § 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a).  The Board notes that the 
Veteran has been furnished notice regarding disability 
evaluations and effective dates by letter dated in March 
2006.  




ORDER

Service connection for generalized anxiety disorder is 
warranted.  The appeal is granted.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


